Citation Nr: 1536031	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  11-08 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 through October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky which, among other issues, denied service connection for hearing loss and tinnitus.  The Veteran perfected a timely appeal of those denials.

The record reflects that the Veteran was initially represented in this matter by The American Legion, pursuant to an August 2010 VA Form 21-22.  In November 2013, however, the Veteran filed a new VA Form 21-22 in which he appoints Disabled American Veterans to act on his behalf as his new representative.  The Board recognizes this change in the Veteran's representation.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During a November 2010 VA audiological examination, the Veteran reported an occupational history that included one year of work as a railroad employee, 25 years as a factory employee, and work over the five years preceding the examination as a welder.  He stated to the examiner that he first became aware of his tinnitus over 20 years ago, when hearing testers at his factory employer asked him whether he had ringing in his ears.  Thus, the Veteran appears to indicate that he has undergone audiological examination and testing at his places of occupation, perhaps as part of an occupational hearing conservation program.

Notwithstanding the above, no apparent efforts have been made to date to obtain the records for any audiological examinations and tests performed by any of the Veteran's previous and current employers.  VA should make efforts at this time to contact the Veteran and to learn the names and addresses of his previous and current employers.  After that information is received, VA should then contact the employers identified by the Veteran and obtain the records for any audiological examinations and tests performed by those employers.  38 C.F.R. § 3.159(c)(1).

Also, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for his hearing loss and/or tinnitus since March 2015.  VA must then also make efforts to obtain the records for any additional treatment identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims of entitlement to service connection for hearing loss and tinnitus.

This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claims and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

The letter must also notify the Veteran that VA is undertaking efforts to obtain the records for any audiological examination and testing performed by his previous and current employers.

The Veteran should also be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for any private and/or VA treatment providers who have provided treatment for his hearing loss and/or tinnitus since March 2015.



2.  Obtain the records for any audiological examination and/or testing performed by the Veteran's previous and current employers.  Also obtain the records for any treatment identified by the Veteran.  Records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.
 
3.  Perform any other development deemed necessary.

4.  After completion of the above development, the issues of the Veteran's entitlement to service connection for hearing loss and tinnitus should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a SSOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

